DETAILED ACTION

The present application (Application No. 16/840,822), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 06 April, 2020.
This Application is a divisional of Application No. 14/461,186, now U.S. Patent #10,614,490.


Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Applicant’s representative Reena Kuyper, Reg. No. 33,830, on 04/23/2021, and in a follow up written electronic
Support for the new claims can be found in the other claims and in the drawings.

The claims have been amended as follows:

1.	(Currently Amended) A method implemented by a plurality of integrated processors to implement a multi-layer bid structure by executing instructions including executable code stored in a non-transitory memory for placement of advertising on publisher content accessible online by a network, the method comprising:
loading, by at least one of the plurality of integrated processors, a web page with the publisher content viewable on a user device when the web page renders on the user device by a browser; 
executing within the web page, by at least one of the plurality of integrated processors, an instruction set including a snippet of HTML adapted to write one or more scripts into the web page in the process of attempting to deliver advertising on the 
normalizing, by at least one of the plurality of integrated processors, respective bids from the bidding participants;
determining, by at least one of the plurality of integrated processors, a highest bid and passing the highest bid by 
performing advertisement selection by the one or more advertisement exchanges, by at least one of the one or more processors, to determine a winning bid.

5. (Currently Amended) The method according to claim 1, wherein the highest bid is passed to a demand-side platform via the advertisement exchange wherein the demand-side platform is identified from the list of buyers. 

6. (Currently Amended) The method according to claim 1, wherein the key value bid performs an advertisement selection.

7. (Currently Amended) The method according to claim 1, wherein if a selected advertisement is determined for the Demand-Side Platform, an appropriate participant creative is served.

9. (Currently Amended) A programmatic-advertising integrated system comprising a plurality of processors coupled in a multi-layer bid structure with a non-transitory memory storing executable code, the executable code variously executing one or more processors for dynamic placement of advertising on publisher content accessible online by a network, the system comprising:
execution module executing an interface action over the network and loading a web page with the publisher content for viewing on a user device when the web page renders on the user device by a browser; 
the execution module further executing an interface action over the network and executing within the web page an instruction set including a snippet of HTML adapted to 
normalizing module, coupled to the execution module and processing respective bids from the bidding participants;
determining module coupled to the normalizing module and identifying a highest bid and passing the highest bid as a key value bid; and
selection module coupled to the determining module and performing advertisement selection by at least one processor from the plurality of processors to determine a winning bid.

13. (Currently Amended) The system according to claim 9, wherein the highest bid is passed to a Demand-Side Platform via an advertisement exchange, wherein the Demand-Side Platform is identified from the list of buyers.

14. (Currently Amended) The system according to claim 9, wherein key value performs an advertisement selection.

15. (Currently Amended) The system according to claim 9, wherein if a selected advertisement is for the Demand-Side Platform, an appropriate participant creative is served.

17. (New) The method according to claim 1, wherein with the non-transitory memory is configured to record the participants' respective bids provided by a dynamic and real-time bidding process. 

18. (New) The method according to claim 1, wherein at least one of the one or more scripts includes a communication module and a buyers-compiling-and-execution module compiling a list of buyers to reside in the browser. 

19. (New) The system according to claim 9, wherein with the non-transitory memory is configured to record the participants' respective bids provided by a dynamic and real-time bidding process.

20. (New) The system according to claim 9, wherein the plurality of processors is a part of a multi-layer architecture of an advertisement exchange.


Status of Claims 

Claims 1, 5-7, 9, 13-15, are amended. Claims 17-20, are new. Therefore, claims 1-20, are currently pending.


Allowable Subject Matter 

Claims 1-20, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The present application is a divisional of Application No. 14/461,186, now U.S. Patent #10,614,490. In the instant claims, the feature of loading with the web page an instruction set to solicit bidding participants for an advertisement space on the web page, and for normalizing bids from the bidding participants, as indicated in the restriction requirement of the parent case, represents a distinct subcombination.
The claims are directed to a multi-layer bid structure/implementation loading a web page from a publisher web site and loading an ad exchange header code to write scripts within a web page that triggers soliciting bidder participants, normalizing bidder participant’s bids, and passing 
Although by themselves, these features of loading with the web page an instruction set to solicit bidding participants for an advertisement space on the web page, and for normalizing bids from the bidding participants” are not novel, when the claim limitations are viewed as a whole and specifically in view of the limitation “including an ad-exchange header code soliciting responsive bid data from a plurality bidding participants coupled by the network to the plurality of integrated processors”, the invention is allowable.

Knapp et al. (US 2011/0173126) teaches: The user's browser will make a request for an ad impression from the auctioneer's ad server, using that server's standard ad tag embedded in the web page. The auctioneer will conduct an auction internal to its system and decide on a reserve creative, which has a reserve CPM set by the auctioneer, and then the auctioneer will decide who amongst the number of ready bidders will be chosen to bid for this impression (see at least ¶30-33). Browser initiates the specific real-time bidding (RTB) calls to the bidders selected for consideration for this impression, and waits for all responses to be received up to a predefined maximum amount of time. All bidders respond in the designated JSON format (see at least ¶45-47).

Buchalter et al. (US 2011/0246297) teaches: Methods and systems for matching, by a demand side service, an advertisement with an impression from a plurality of impressions available across a plurality of impression opportunity providers, in combination with real-time bidding (see at least abstract). Ad tags (see at least ¶143-144, 192). Bid normalization (see at least ¶157, 163, 172). Multi-layer bid structure (see at least ¶144). Bidding rules 8, 11, 201 (see at least ¶8, 11, 201).

Grant et al. (US 2013/0311301) teaches: HTML ad tag scripts (see at least ¶33, 84).

Kubasov et al. (US 2010/0131373) teaches: HTML ad tag scripts (see at least ¶41-43).. 

Zhu et al. (US 2014/0100944) teaches: Real time bidding (see at least ¶107). Tagging includes placing a universal tag on the web pages in the header (see at least ¶111). 

Although these references generally teach systems and methods which meet most claim limitations, they do not seem to teach the limitation the limitation “including an ad-exchange header code soliciting responsive bid data from a plurality bidding participants coupled by the network to the plurality of integrated processors”.

An updated EAST search identified no other applicable domestic and/or foreign patent related prior art.

NPL search using identified no applicable NPL documents, nor other foreign patent related prior art. 
NPL search (“The Rise Of ‘Header Bidding’ And The End Of  The Publisher Waterfall,” by S. Sluis, AdExchanger, June 18, 2015) further revealed that “header bidding” took off online in the summer of 2015.

Claims 1-20, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas. 
Step 1: Claims 1-8 are directed to a method (a process) and claims 9-16 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A - Prong 1: The claimed steps are directed to bidding for placement of advertising on publisher content accessible online by a network. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. 
Step 2A - Prong 2: The claims as a whole limit the judicial exception into a practical application. When the claim elements are considered as a whole, the claimed bidding method is more than a drafting effort designed to monopolize the exception, and therefore integrate the abstract idea into a practical application

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681